IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE

              STATE OF TENNESSEE v. DONALD RAY SACHS

                 Appeal from the Circuit Court for Bedford County
                    No. 16658 Forest A. Durard, Jr., Judge
                     ___________________________________

                 No. M2016-00054-CCA-R3-CD – Filed July 11, 2016
                      ___________________________________


The Appellant, Donald Ray Sachs, appeals the trial court’s denial of his motion for a
reduction of sentence. Because the Appellant’s motion was not timely filed, the
judgment of the trial court is affirmed.


   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed
                 Pursuant to Court of Criminal Appeals Rule 20

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR., and TIMOTHY L. EASTER, JJ., joined.

M. Wesley Hall IV, Unionville, Tennessee, for the appellant, Donald Ray Sachs.

Herbert H. Slatery III, Attorney General and Reporter, for the appellee, State of
Tennessee.


                             MEMORANDUM OPINION


        The Appellant, pro se, appealed the denial of his motion to reduce his sentence.
See Tenn. R. Crim. P. 35. Appellate Counsel was appointed and the record has been
filed. Appointed counsel now moves this Court to withdraw pursuant to Court of
Criminal Appeals Rule 22, having concluded “after a conscientious examination of the
entire record and applicable law” that this appeal is frivolous under Anders v. California,
386 U.S. 738 (1967). The Appellant did not to respond to counsel’s motion and the time
for doing so has now expired. See Court of Criminal Appeals Rule 22(E). Having
reviewed the entire record on appeal, including counsel’s motion to withdraw and the
accompanying Anders brief, the Court agrees that this appeal is frivolous.
       The record reflects that the Appellant pled guilty to first degree murder on May
18, 2009, for which he received a life sentence. The Appellant filed his motion to reduce
his sentence on November 23, 2015. Concluding that the Appellant’s life sentence is
specifically authorized by statute and cannot not be reduced, the trial court denied the
motion on the merits. The court did not address the timing of the motion. However, Rule
35(a) states that a motion for a reduction of sentence must be filed within 120 days after
sentence is imposed. Tenn. R. Crim. P. 35. The rule further states that no extensions of
time shall be allowed and that no other actions shall toll the time limitation. Id. The
Appellant in this case did not file his motion before the expiration of the 120-day
deadline. Thus, the trial court should have dismissed the Appellant’s motion as untimely.
See, e.g. State v. Sabrina Howard, No. W2014-02309-CCA-R3-CD, 2015 WL 8334629
(Tenn. Crim. App. Dec. 9, 2015) (trial court lacks jurisdiction to consider untimely filed
motion to reduce sentence).

       For this reason, the order of the trial court denying the Appellant’s motion for a
reduction of sentence is hereby affirmed pursuant to Court of Criminal Appeals Rule 20.
Furthermore, counsel’s motion to withdraw is hereby granted. As directed by Rule 22(F),
the Court hereby notifies the Appellant that he has the right to file a pro se application for
permission to appeal to the Supreme Court within sixty days. See Tenn. R. App. P. 11.
Because the Appellant was declared indigent, costs are taxed to the State.



                                               ____________________________________
                                              ROBERT W. WEDEMEYER, JUDGE




                                              2